Citation Nr: 1219958	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of left wrist fusion, status post open reduction internal fixation with degenerative changes (non-dominant hand), currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from December 1968 to July 1970 and July 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), wherein a 20 percent rating for the service-connected left wrist disability was continued.  Subsequent rating actions increased the rating to 40 percent.  


FINDING OF FACT

In May 2012 correspondence, the Veteran indicated that he wished to withdraw all issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for residuals of left wrist fusion, status post open reduction internal fixation with degenerative changes, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2010 correspondence, the Veteran withdrew his appeal as to all remaining matters previously remanded to the Appeals Management Center (AMC).  This includes an increased rating claim as well as a secondary service connection claim regarding the left hand and finger which had been addressed in prior remands.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b).  In the May 2012 correspondence the Veteran noted that based on a recent rating decision to grant one or more of his issues on appeal, he is satisfied and wishes to withdraw any remaining issues contained in the recent (March 2011) Board remand order.  Accordingly, the appeal is dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


